RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

RYAN S. WATSON
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044-0683
Tel: 202.514.5173
Fax: 202.307.0054
ryan.watson@usdoj.gov

Of Counsel:
KURT G. ALME
United States Attorney
VICTORIA L. FRANCIS
CHAD C. SPRAKER
Assistant U.S. Attorneys

Attorneys for Creditor
United States of America


               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                             DISTRICT OF MONTANA

In re:
                                                   Case No. 19-60110-BPH-13
LEVI L. JONES and MARTHA J. JONES
                                                   (Chapter 13)

                                                   UNITED STATES’ NOTICE OF APPEAL
                                                   OF ORDER SUSTAINING DEBTORS’
                                                   OBJECTION TO CLAIM AND
                                                   STATEMENT OF ELECTION TO HAVE
                                                   APPEAL HEARD BY DISTRICT COURT



         The United States of America, on behalf of its agency, the Internal Revenue Service, files

this notice of appeal.

\\

\\

\\
       I.       Identity of the Appellant

       The Appellant, the United States of America and its agency, the Internal Revenue

Service, is a creditor of Debtors Levi L. Jones and Martha J. Jones in this matter.

       II.      Subject of the Appeal

       The United States appeals the November 13, 2019 Order Sustaining Objection to Claim

(ECF No. 58).

       III.     Other Parties to the Appeal

       Levi L. Jones
       Martha J. Jones
       c/o Daniel S. Morgan
       Morgan Pierce, PLLP
       P.O. Box 1690
       Missoula, MT 59806-1690
       Tel: 406.830.3875
       Fax: 406.830.3876
       dan@morgan-pierce.com

       IV.      Election to Have Appeal Heard by District Court

       The United States, pursuant to 28 U.S.C. § 158(c)(1)(A), elects to have the appeal heard

by the United States District Court for the District of Montana, rather than the Bankruptcy

Appellate Panel.


Dated: November 27, 2019                      RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney General

                                              /s/ Ryan S. Watson
                                              RYAN S. WATSON
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice

                                              Of Counsel:
                                              KURT G. ALME
                                              United States Attorney

                                              Attorneys for the United States of America
